DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1-12, the prior art does not teach “…a writing pressure detector configured to detect a pressure; and a circuit board comprising: a flexible substrate; a circuit placement part, one or more circuits coupled to the circuit placement part; a writing pressure detector placement part, the writing pressure detector coupled to the writing pressure detector placement part; a line part between the writing pressure detector placement part and the circuit placement part, a conductive line pattern formed at the line part that electrically couples the writing pressure detector with the one or more circuits; and an extending part that extends from the writing pressure detector placement part in a direction that is opposite the line part and the circuit placement part.”
Regarding claims 13-20, the prior art does not teach “…forming, in a longitudinal direction of a flexible substrate, a circuit placement part, a writing pressure detector placement part, and an extending part that extends from the writing pressure detector placement part in a direction that is opposite the circuit placement part; forming a conductor pattern for one or more circuits on the circuit placement part; coupling a writing pressure detector to the writing pressure detector placement part; and forming a conductive line part between the writing pressure detector placement part and the circuit placement part that couple the writing pressure detector placement part to the circuit placement part.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Fukushima [5,633,471], Chou et. al. [9,335,840], Ahn [2016/0154528], Holsen [2017/0003767].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SASINOWSKI whose telephone number is (571)270-5883. The examiner can normally be reached 7am - 4pm, Mon.-Fri. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW SASINOWSKI/Primary Examiner, Art Unit 2625